45 So. 3d 49 (2010)
Richard C. MIZE, Husband, Appellant,
v.
Heidi W. MIZE, Wife, Appellee.
No. 1D10-0786.
District Court of Appeal of Florida, First District.
August 25, 2010.
Rehearing Denied October 1, 2010.
Gary S. Edinger, Gainesville, for Appellant.
Terence M. Brown, of Brown & Sexton, Starke, for Appellee.
HAWKES, C.J.
The Husband contests a Final Order of Dissolution, arguing, among other things, that the trial court made insufficient fact findings to support its apportionment of liabilities, its denial of his motion to vacate a temporary alimony award, and its decision to grant the Wife's motion for attorney's fees. We agree these determinations were not supported by adequate fact findings. However, because the Husband failed to challenge the insufficiency of the fact findings through a motion for rehearing or by any other post-judgment pleading, he has failed to preserve these issues for appellate review.[1] For this reason, and because we find the Husband's remaining arguments meritless, the Final Judgment of Dissolution is AFFIRMED.
KAHN and WEBSTER, JJ., concur.
NOTES
[1]  See Simmons v. Simmons, 979 So. 2d 1063, 1064 (Fla. 1st DCA 2008) (stating "[a] party is not entitled to complain that a judgment in a marital and family law case fails to contain sufficient findings unless that party raised the omission before the trial court in a motion for rehearing"); see also Welch v. Welch, 22 So. 3d 153, 155-56 (Fla. 1st DCA 2009); Owens v. Owens, 973 So. 2d 1169, 1170 (Fla. 1st DCA 2007).